      Case: 3:15-cr-00038-jdp Document #: 267-2 Filed: 09/25/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

              v.                                           Case No. 15-CR-38

SALLY IRIRI,

                       Defendant,

BANK OF AMERICA,

                       Garnishee Defendant.


                       WRIT OF CONTINUING GARNISHMENT


GREETINGS TO:        Bank of America
                     Attn: Legal Order Processing
                     800 Samoset Drive
                     Newark, DE 19713

       An Application for a Writ of Garnishment against the property of Sally Iriri,

defendant, has been filed with, and granted by, this Court. A judgment was imposed

on November 20, 2015, against the above-named defendant in the amount of

$2,238,566.30, plus a special assessment of $100.00.

       You are required by law to answer in writing, under oath, within ten (10) days,

whether or not you have in your custody, control or possession, any non-exempt,

disposable earnings of the debtor.

       Please state whether or not you anticipate paying the debtor any future

payments and whether such payments are weekly, bi-weekly or monthly.
      Case: 3:15-cr-00038-jdp Document #: 267-2 Filed: 09/25/19 Page 2 of 3




      You must file the original written answer to this writ within ten (10) days of your

receipt of this writ with the United States District Clerk at: 120 N. Henry Street, Room

320, Madison, WI 53703. Additionally, you are required by law to serve a copy of this

Answer upon the debtor and upon the United States Attorney, 222 W. Washington

Ave., Suite 700, Madison, Wisconsin 53703.

      If you fail to answer this writ or withhold property in accordance with this writ,

the United States of America may petition the Court for an order requiring you to

appear before the Court. If you fail to appear or do appear and fail to show good cause

why you failed to comply with this writ, the Court may enter a judgment against you

for the value of the debtor's non-exempt property. It is unlawful to pay or deliver to the

defendant the wages attached by this writ.

      Pursuant to 28 U.S.C. § 3205(c)(2)(F), you are required to withhold and retain any

property in which the debtor has a substantial nonexempt interest in which you are, or

may become, indebted to the judgment debtor, pending further order of the Court.

      DO NOT FORWARD ANY FUNDS AT THIS TIME. HOWEVER YOU ARE

REQUIRED TO WITHHOLD ALL APPROPRIATE FUNDS IMMEDIATELY AND

BEGIN DISBURSEMENT UPON FURTHER ORDER OF THE COURT. Checks should

be made payable to the U.S. Clerk of Court, and mailed to:

                     U. S. Clerk of Court
                     Western District of Wisconsin
                     120 N. Henry Street, Room 320
                     Madison, Wisconsin 53703
    Case: 3:15-cr-00038-jdp Document #: 267-2 Filed: 09/25/19 Page 3 of 3




    THIS WRIT OF GARNISHMENT IS CONTINUING AND MAY ONLY
TERMINATE BY:

    A.    a court order quashing the writ of garnishment;

    B.    exhaustion of property in the possession, custody, or control of the
           garnishee in which the debtor has a substantial nonexempt interest
          (including nonexempt disposable earnings), unless the garnishee
          reinstates or reemploys the judgment debtor within 90 days after the
          judgment debtor's dismissal or resignation; or

    C.    satisfaction of the debt with respect to which the writ is issued.

                 Dated this       day of September 2019.



                                             __________________
                                             PETER OPPENEER
                                             U. S. CLERK OF COURT
